United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2917
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Esteban Huizar, also known as           *
Cuchillo,                               * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 17, 2012
                                Filed: May 4, 2012
                                 ___________

Before BYE, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Esteban Huizar pleaded guilty to conspiring to distribute 500 grams of a
mixture or substance containing at least fifty grams of pure methamphetamine in
violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. After calculating an
advisory guidelines range of 168-210 months, and granting the government's motion
for a downward departure for substantial assistance under United States Sentencing
Guidelines Manual (U.S.S.G.) § 5K1.1, the district court1 sentenced Huizar to ninety-


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
two months of imprisonment. Huizar appeals his sentence. He contends the district
court erred when it calculated the advisory guidelines range by failing to give him a
two-level reduction for a mitigating role in the offense pursuant to U.S.S.G. § 3B1.2.

       Reviewing for clear error, see United States v. Bradley, 643 F.3d 1121, 1128
(8th Cir. 2011), we affirm the district court's sentence. A reduction for a mitigating
role is not appropriate when "the defendant was 'deeply involved' in the offense."
United States v. Bush, 352 F.3d 1177, 1182 (8th Cir. 2003) (quoting United States
v. West, 942 F.2d 528, 531 (8th Cir. 1991)). The district court found Huizar was
deeply involved in this offense based on a number of factors, which included Huizar's
participation in the conspiracy for over two years, his reception and resale of
substantial quantities of meth to several different people, his transportation of meth
(including transporting meth across the Mexican border) to other distributors and
collection of payments from them, and his sending of wire transfers involving drug
money. The district court's fact finding was not clearly erroneous. See, e.g., United
States v. Stanley, 362 F.3d 509, 511-12 (8th Cir. 2004) (affirming the denial of a
mitigating role reduction where the defendant "distributed methamphetamine many
times to several different people"); United States v. Godinez, 474 F.3d 1039, 1043
(8th Cir. 2007) (affirming the denial of a mitigating role reduction where the
defendant "transported drugs across state lines, stored them at his residence, and sold
them").

      Accordingly, we affirm.
                     ______________________________




                                         -2-